        Case 1:20-cv-10617-WGY Document 411 Filed 04/21/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF MASSACHUSETTS


MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,
                                                       Case No. 1:20-cv-10617 WGY
                   Petitioners-Plaintiffs,

            v.
STEVEN J. SOUZA,

                   Respondent-Defendant.



                  JOINT MOTION TO APPROVE FINAL SETTLEMENT

       Plaintiffs and Defendant, pursuant to Fed. R. Civ. P. 23(e), hereby respectfully request

that the Court enter an order substantially in the form of the attached Proposed Order, granting

Final Approval of the Settlement Agreement. ECF No. 398. As grounds for this motion,

Plaintiffs and Defendant rely on their concurrently filed Memorandum of Law in Support.

 April 21, 2021

Respectfully submitted,

 MARIA ALEJANDRA CELIMEN SAVINO,
 JULIO CESAR MEDEIROS NEVES

 By their attorneys:

 /s/ Oren Sellstrom
 Oren Sellstrom (BBO #569045)                     Emily Jo Coady, Law Student Intern✦
 Lauren Sampson (BBO #704319)                     Grace Choi, Law Student Intern
 Ivan Espinoza-Madrigal†
 Lawyers for Civil Rights                         Kayla Crowell, Law Student Intern
 61 Batterymarch Street, 5th Floor                Juan Fernando Luna Léon, Law Student
 Boston, MA 02110                                 Intern✦
 (617) 988-0606
                                                  Siyuan Sonia Qin, Law Student Intern✦
 osellstrom@lawyersforcivilrights.org
                                                  Fernando Quiroz, Law Student Intern✦
                                                  Isir Said, Law Student Intern✦
          Case 1:20-cv-10617-WGY Document 411 Filed 04/21/21 Page 2 of 3




                                                   Michael Wishnie (BBO# 568654)
                                                   Sara Zampierin†
                                                   Jerome N. Frank Legal Svcs. Org.
                                                   P.O. Box 209090
                                                   New Haven, CT 06520
                                                   Phone: (203) 432-4800
                                                   michael.wishnie@ylsclinics.org

                                                   Lisa Pirozzolo (BBO #561922)
                                                   John Butts (BBO #643201)
                                                   Felicia Ellsworth (BBO #665232)
                                                   Nicole M.F. Dooley (BBO #690539)
                                                   Annaleigh Curtis (BBO #696165)
                                                   Michael Brown (BBO #695276)
                                                   Andy O’Laughlin (BBO #691836)
                                                   Rama Attreya (BBO #699395)
                                                   Gary Howell-Walton (BBO #705470)
                                                   Mikayla C. Foster (BBO #705360)
                                                   Elizabeth E. Driscoll (BBO #705302)
                                                   Asma Jaber (BBO #707322) **
                                                   Wilmer Cutler Pickering Hale and Dorr LLP
                                                   60 State Street, Boston, MA 02109
                                                   Mike.Brown@wilmerhale.com


NATHANIEL B. MENDELL
Acting United States Attorney
District of Massachusetts
/s/ Thomas E. Kanwit
THOMAS E. KANWIT
Assistant U.S. Attorney
1 Courthouse Way, Suite 9200
Boston, MA 02210
Thomas.kanwit@usdoj.gov
(617) 748-3100
Counsel for Defendant Souza and for Immigration and Customs Enforcement

Date: April 21, 2021



† Admitted pro hac vice
* Motion for law student appearance pending.
✦ Motion for law student appearance forthcoming.
** Pro hac vice forthcoming
        Case 1:20-cv-10617-WGY Document 411 Filed 04/21/21 Page 3 of 3




                            LOCAL RULE 7.1 CERTIFICATION

      Pursuant to Local Rule 7.1(a)(2) counsel for the parties have conferred regarding this
Motion, and jointly request the relief requested herein.


                                                     /s/ Mike Brown


                                CERTIFICATE OF SERVICE

       I, Mike Brown, hereby certify that a true and accurate copy of this document was served
via ECF to all registered participants as identified on the Notice of Electronic Filing and paper
copies will be sent to those indicated as nonregistered participants on April 21, 2021.


                                                     /s/ Mike Brown
